office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b02 djtaylor preno-158911-04 uilc date february to constantina crusade appraiser large mid-size business field specialists engineering territory - new haven team - king of prussia joseph a roussos general engineer large mid size business field specialists engineering territory - ft lauderdale team - baileys crossroads from blaise g dusenberry special counsel administrative provisions judicial practice procedure administration subject sec_6701 appraisers this memorandum responds to your request for information concerning the imposition of a penalty under sec_6701 of the internal_revenue_code against appraisers specifically you requested general information regarding the elements of a sec_6701 penalty the administrative procedures for identifying and asserting a sec_6701 penalty the service’s authority to impose an injunction under sec_7408 the procedures challenging a sec_6701 penalty the availability of appeals review of a sec_6701 penalty and the application of circular_230 to appraisers with respect to sec_6701 penalties our responses are set forth below preno-158911-04 background your office is developing guidance to assist internal revenue agents in determining whether to impose a sec_6701 penalty on appraisers whose appraisals result in taxpayers’ understatements of income_tax for purposes of your guidance you define an appraiser as anyone who values or purports to value tangible or intangible_property of any kind to assist in developing this guidance you have requested information regarding the operation of sec_6701 specifically you seek guidance concerning the criteria that service personnel should consider to determine whether to assess a sec_6701 penalty the administrative procedures to impose a sec_6701 penalty and the rights of a person who has been the subject of a sec_6701 penalty assessment discussion a elements of sec_6701 sec_6701 imposes a penalty on any person who aids or assists in procures or advises with respect to the preparation or presentation of any portion of a return affidavit claim or other document who knows or has reason to believe that such portion will be used in connection with any material matter arising under the internal revenue laws and who knows that such portion if so used would result in an understatement of the liability for tax of another person the penalty applies with respect to each such document and is in the amount of dollar_figure if the document relates to the tax_liability of a corporation and dollar_figure if the document relates to the tax_liability of any other person sec_6701 the service may assess only one penalty under sec_6701 per document for a taxpayer for a taxable_period or event there are no temporary proposed or final regulations issued for sec_6701 the first element of sec_6701 requires assistance in return or document preparation although most cases arising under sec_6701 involve penalties imposed on income return preparers congress intended the penalty to apply in numerous situations the senate_finance_committee report senate report refers to a similar criminal_penalty that has been interpreted to apply to a variety of cases s rep no pincite reprinted in u s c c a n specifically the senate report refers to 472_fsupp_440 n d ill cert_denied 445_us_989 in which the defendants who were neither taxpayers nor tax preparers were charged with supplying documents to a taxpayer that they knew contained materially false matters in siegel the defendants were floor brokers in a foreign exchange f_supp pincite the court held that the defendants’ claim that the case was unique because neither the taxpayer nor the tax preparer had been charged or knew of the false statements was simply a distinction without difference id preno-158911-04 the legislative_history of the deficit_reduction_act_of_1984 p l indicates that congress specifically authorized the service to assess sec_6701 penalties for appraisers that engage in conduct that violates sec_6701 see house report no ii date the service has issued guidance indicating that an appraiser may be assed a penalty under sec_6701 sec_1_170a-13 provides that an appraiser’s intentionally false or fraudulent overstatement of the value of the property described in the qualified_appraisal or appraisal_summary may subject the appraiser to a civil penalty under sec_6701 for aiding_and_abetting an understatement_of_tax liability the second element of sec_6701 requires that a person know or have reason to believe that the document will be used in any material matter although material has not been defined under sec_6701 it has been defined under a comparable criminal_penalty sec_7206 see 924_f2d_785 8th cir observing that i n connection with it appears that congress specifically intended to create a provision to penalize aiding_and_abetting conduct similar to that conduct punished under in general any false statements relating to gross_income irrespective of the amount constitute a material misstatement in violation of sec_7206 122_frd_131 w d n y as a result any failure to report income is material see 804_f2d_116 8th cir finding that omission of any information to complete gross_income is material see also 880_f2d_1091 9th cir the third element of sec_6701 requires that a person know that if so used the document will result in an understatement of the tax_liability of another person sec_6701 applies regardless of whether the taxpayer whose tax is understated has knowledge of or consents to the actions which resulted in the understatement sec_6701 in 703_fsupp_1505 n d fla motion denied 707_fsupp_1296 n d fla the service assessed a sec_6701 penalty against an accountant who was an income_tax_return_preparer the issue was whether the preparer knew that his action would result in an understatement_of_tax liability for his client the court noted that to impose a penalty under sec_6701 the burden is on the government to prove that the preparer had knowledge that his conduct would result in an understatement_of_tax liability id pincite the court concluded that actual knowledge is necessary to prove a violation under sec_6701 id pincite see also 924_f2d_785 8th cir w e believe actual knowledge as opposed to the less stringent willful_blindness is required to the extent that courts have examined the issue of the level of proof with respect the sec_6701 penalty courts are divided courts in the first circuit second circuit eighth circuit and ninth circuit have held that the service must prove that the taxpayer is liable for the sec_6701 penalty with a preponderance of evidence see 797_fsupp_122 d r i 67_f3d_469 2nd cir 924_f2d_785 8th cir in re 109_br_434 bankr w d wash rev’d on other grounds 977_f2d_1318 9th cir 269_fsupp2d_1262 d nev one court in the eleventh circuit has concluded that the service must present clear_and_convincing proof see 700_fsupp_532 s d fla courts from the dc circuit third circuit fourth circuit fifth circuit sixth circuit seventh circuit and tenth circuit have not addressed this issue to summarize the service would be required to show by a preponderance_of_the_evidence that an appraiser helped prepare or present a document that led to an understatement_of_tax by a taxpayer for an appraiser to be held liable for a sec_6701 penalty the service would also need to demonstrate that the appraiser had actual knowledge that the taxpayer would rely on the document that would lead to an understatement particular cases should be considered individually until the application of sec_6701 in this context is more established agents should consult local counsel offices for assistance b proof of the actual knowledge requirement of sec_6701 the actual knowledge element of sec_6701 requires that the person against whom the penalty is imposed assist in the creation of a tax document know the use of the tax document and know such document will understate another's tax_liability mattingly supra pincite as the existence of actual knowledge is a question of fact and no bright line rule defines this requirement it is helpful to review cases in which courts analyzed the actual knowledge requirement set out below is a summary of relevant cases in which the actual knowledge requirement of sec_6701 was at issue united_states v fisher wl n d tex the court ruled that for purposes of the sec_6701 penalty when the promoter of an abusive tax scheme assures customers that the purported tax benefits are available despite consistent rejection of similar schemes by the courts the promoter has actual knowledge that his statements will result in an understatement gard v united_states wl n d ga the service imposed sec_6701 penalties on a lawyer based on allegations that the lawyer played a part in the development of an abusive_tax_shelter program the opinion does not provide the specific facts of the case however the opinion notes that the government essentially argued that the lawyer should have known better the court concluded the following at best the government’s evidence suggests that the lawyer should have known that the document at issue would result in an understatement of the liability for the tax of another however what the lawyer should have known is not the appropriate test under sec_6701 the lawyer must possess actual knowledge that an understatement of the tax_liability of another will result before the statutory penalty applies to him 797_fsupp_122 d r i a certified_public_accountant cpa sought refund of sec_6701 penalty assessed by the preno-158911-04 service for allegedly preparing tax returns which knowingly understated tax_liability the service argued that pre-filing notification letters pfn letters were sent to each of the cpa’s client involved stating that losses generated by particular tax_shelters would not be allowable deductions the service further asserted that the cpa claimed the deductions even though his clients had shown him the pfn letter the court ruled that the service did not clearly establish that the cpa had a copy of the pfn letters sent to the two clients whose taxes were prepared in the court noted that even assuming that the service established the cpa's knowledge of the pfn letter the service still did not show that cpa knew that the deductions were not allowed because language of the pfn letters stated that the deductions may be disallowed 924_f2d_785 8th cir a tax preparer sold master recording audiotape and videotape tax_shelters to his clients in a typical transaction an investor leased a tape or tapes from a corporate or partnership lessor and the lessor passed through investment_tax_credit pursuant to a sec_38 election usually in an amount greater than the total lease payments the service determined the tapes in question were greatly overvalued and imposed sec_6701 penalties on the tax preparer the court held that the trial court’s willful_blindness jury instruction regarding the sec_6701 penalty was at worst harmless error the court concluded that while the jury instructions were imperfect in that they could more clearly emphasize the importance of finding specific intent the instructions do not authorize the substitution of willful_blindness for the element of knowledge furthermore the court found that even if the jury was mistaken about the role of willful_blindness the record indicates that the jury was presented with sufficient evidence of actual knowledge to find the tax preparer liable thus making any error harmless this evidence includes the numerous written telephonic and in-person contacts between the preparer and the service which the preparer should have alerted and informed of problems with the tape valuations and tax_credits in the year prior to which the preparer was held liable for the penalty eg the service communicating to the preparer that tapes were not correctly valued and no probative evidence of the tax preparer to have met business and profit_motive requirements in re 109_br_434 bankr w d wash rev’d on other grounds 977_f2d_1318 9th cir the court found that a tax preparer had actual knowledge that two hydroelectric generating plants had not been placed_in_service so as to qualify for tax_credit claimed in tax returns the evidence that the tax preparer knew that the plants were either incomplete or produced insufficient energy to power a hairdryer met the government’s burden 703_fsupp_1505 n d fla the court granted a tax preparer’s motion for attorney's_fees because the service brought action against the tax preparer and had no evidence that the tax preparer had the knowledge required by sec_6701 the service contended that the tax preno-158911-04 preparer failed to investigate the results of the audit for the returns of prior years of the preparer’s clients to determine whether the clients were eligible for income_averaging for the year at issue the court held that the service’s argument failed to meet the requirement of showing that tax preparer knew that his method of preparing the return would result in an underpayment for his clients administrative procedures for identification and assertion of a sec_6701 penalty you inquired about the administrative procedures for asserting penalties the internal_revenue_manual provides guidance regarding the identification and assertion of a sec_6701 penalty as the government has the burden_of_proof with respect to the sec_6701 penalty it can be assessed only by employees who have the requisite knowledge of the facts giving rise to the penalty irm therefore the sec_6701 penalty normally will be assessed by revenue agents and office auditors at a service area office as a result of an examination of a tax_return or document or in connection with a tax_shelter_registration examination id irm provides that persons subject_to penalty under sec_6701 will usually be identified by examiners through the examination process or by service_center correspondence examinations in which a pattern or suspected pattern was evident if a penalty under sec_6701 might be appropriate the examiner should provide relevant information to the area coordinator to determine if a project is warranted when the area coordinator reviews a tax plan or arrangement which if used by a taxpayer could result in the understatement_of_tax liability a sec_6701 lead is established there are two types of investigations a a limited investigation involving a small number of tax returns committee approval not required or b an extensive investigation involving a large number of tax returns under irm a number of factors eg education level expertise in accounting work experience the assistance or advice upon which the penalty is based and how the advice or assistance affected the taxpayer's liability are weighed in connection to an investigation in sec_6701 cases note that there is no statute_of_limitations on a sec_6701 assessment because the penalty does not depend on the filing of a return irm injunctions under sec_7408 you inquired about the service’s injunction authority in cases involving appraisers sec_7408 authorizes the service to bring a civil_action in the name of the united_states to enjoin a person from engaging in specified prohibited_conduct including preno-158911-04 conduct subject_to the penalty under sec_6701 accordingly as a technical matter in a proper case an injunction could be sought against an appraiser to obtain an injunction under sec_7402 the government must show that a person engaged in conduct subject_to penalty under sec_6701 and that injunctive relief is appropriate to prevent the recurrence of such conduct when addressing likelihood of recurrence courts have looked to the following factors the gravity of the harm caused by the offense the extent of the taxpayer's participation and his degree of scienter the isolated or recurrent nature of the infraction and the likelihood that the taxpayer's customary business activities might again involve him in such transactions the taxpayer's recognition of his own culpability and the sincerity of his assurances against future violations 228_f3d_804 7th cir cert_denied 533_us_902 121_sct_2242 150_led_230 827_f2d_1144 7th cir the government does not need to satisfy the traditional requirements for equitable relief because sec_7408 expressly authorizes the issuance of an injunction 697_f2d_860 9th cir cert_denied 464_us_846 761_f2d_1056 5th cir taxpayer challenges to a sec_6701 penalty you inquired about the procedures a taxpayer must follow to challenge a sec_6701 penalty assessment a taxpayer including an appraiser who is assessed a penalty under sec_6701 has several procedural avenues to challenge the penalty first under sec_6703 the appraiser could pay percent of the entire assessed amount of the sec_6701 penalty second the appraiser could follow the general refund procedures of sec_7422 to challenge the imposition of the sec_6701 penalty as courts have held the sec_6701 penalty is divisible the appraiser may pay the entire amount of one dollar_figure penalty assessed to file a claim_for_refund on all of the sec_6701 penalties imposed finally the appraiser could treat the sec_6701 penalty as a divisible_tax for purposes of the sec_6703 procedures thus the appraiser could pay percent of one sec_6701 penalty assessed in order to challenge all of the related sec_6701 penalties assessed a sec_6703 procedures the penalty under sec_6701 is subject_to the special administrative provisions of sec_6703 under sec_6703 if within days after the day on which the notice_and_demand of any penalty under sec_6701 is made a taxpayer may pay percent section of the american_jobs_creation_act_of_2004 pl effective date amended sec_7408 to expand upon the specified_conduct for which a court may issue an injunction even before the amendment of sec_7408 by the american_jobs_creation_act_of_2004 sec_7408 authorized the service to bring an action to enjoin conduct subject_to the sec_6701 penalty preno-158911-04 of the penalty imposed pursuant to and the taxpayer would be entitled to administrative and judicial review if a taxpayer initiates a suit pursuant to the provisions of sec_6703 the service is prohibited from collecting the penalties imposed under sec_6701 until there has been a final resolution of a suit brought to determine the liability of a taxpayer see sec_6703 for example assuming an appraiser is assessed three dollar_figure penalties under sec_6701 the appraiser could pay dollar_figure dollar_figure total penalty multiplied by percent and file a claim_for_refund under the sec_6703 procedures the advantage to the appraiser of paying percent of the entire sec_6701 penalty under sec_6703 is that the service is barred from collecting the penalties imposed under sec_6701 until there has been a final resolution of the sec_6703 proceeding b sec_7422 procedures sec_6703 is not the only statutory basis for bringing a refund action with respect to sec_6701 penalties while sec_6703 creates procedures only available to individuals assessed penalties under sec_6701 it does not preclude the same taxpayers from bringing their refund actions under sec_7422 in re nelson 143_br_93 n d tex the court in nelson noted that congress specifically included actions contesting sec_6701 understatement penalties in sec_7422 id sec_7422 provides a general statutory basis for and procedures applicable to civil actions for refund sec_7422 states no suit or proceeding shall be maintained in any court for the recovery_of any internal revenue tax alleged to have been erroneously or illegally assessed or collected or of any penalty claimed to have been collected without authority or of any sum alleged to have been excessive or in any manner wrongfully collected until a claim_for_refund_or_credit has been duly filed with the secretary to meet the jurisdictional requirements of a refund_suit pursuant to sec_7422 a taxpayer must make full payment of assessed taxes due before the matter may be adjudicated see 362_us_145 in general the partial payment of assessed taxes or a proposed deficiency is insufficient to support district_court jurisdiction of a refund_suit id a limited exception to the full_payment_rule of flora has developed with respect to divisible_tax assessments a divisible_tax is one that may be divided into separate portions or transactions and only a portion of the tax must be paid before a claim is filed see 280_f2d_89 8th cir the taxpayer may then file a claim_for_refund of the amount_paid and for abatement of the balance of the assessment id preno-158911-04 in steele the court held that a taxpayer assessed a penalty under sec_6672 need only pay the divisible amount of the penalty assessment attributable to a single employee's withholding before instituting a refund action id the taxpayer therefore may pay the withholding_tax of one employee for one taxable_period in order to meet the jurisdictional requirement of sec_6532 566_f2d_50 5th cir this relaxed requirement known as the partial payment rule is based on the theory that sec_6672 assessments represent a cumulation of separable assessments for each employee from whom taxes were withheld id the partial payment rule has been applied to other assessments of divisible taxes including employment and social_security_taxes see 548_f2d_295 10th cir in 891_f2d_480 3d cir the court treated sec_6701 penalties as divisible id pincite see also 689_fsupp_1248 e d n y denying the service’s motion for sanctions when the taxpayer obtained jurisdiction in a refund action by paying just dollar_figure for each assessment of multiple dollar_figure sec_6701 penalties as the penalty is treated like a divisible_tax the taxpayer is only required to pay the amount of one penalty assessed to provide a court with jurisdiction for example assuming an appraiser is assessed three dollar_figure penalties under sec_6701 the appraiser could pay one dollar_figure penalty to challenge the total sec_6701 penalty of dollar_figure unlike sec_6703 the sec_7422 procedures do not prohibit the service from continuing to collect the assessed penalty c divisible_tax for purposes of sec_6703 procedures although the partial payment rule generally applies only in refund actions under sec_7422 that involve divisible taxes some authority suggests that a taxpayer may pay only a portion of a sec_6701 penalty to be entitled to bring an action under sec_6703 cases indicate that the service pursuant to penalty policy statement p-5-16 has permitted taxpayers to make partial payment of a sec_6701 penalty under the sec_6703 procedures and has withheld collection efforts with respect to related sec_6701 penalties pending resolution of the single penalty in 891_f2d_480 3d cir the court noted because the sec_6701 and sec_6700 penalties assessed against the taxpayer were divisible into separate portions or transactions an irs policy provides for reasonable forbearance with respect to collection irs policy statement ps p-5- approved date pursuant thereto the irs agreed that if the taxpayer paid one penalty for one transaction for each of the years in question he could follow the procedures outlined in sec_6703 to litigate the merits of the assessment of all the penalties the irs agreed that it would ‘not attempt to preno-158911-04 collect the other penalties not brought into issue by the percent jurisdictional payment absent a jeopardy situation ’ id pincite penalty policy statement p-5-16 requires withholding collection for divisible taxes when the government’s interest is protected specifically p-5-16 provides when a refund_suit is pending on a divisible assessment the service will exercise forbearance with respect to collection provided that the interests of the government are adequately protected and the revenue is not in jeopardy however any refunds due the taxpayer may be credited to the unpaid portion of the liability pending the outcome of the suit irm penalty policy statement p-5-16 is somewhat limited in its application in 920_f2d_1481 9th cir the court upheld the service’s argument that p-5-16 is an administrative policy rather than a taxpayer’s legal right id pincite see also irm moreover p-5-16 requires only the forbearance of collection under p-5-16 the service may assess penalties while a refund_suit is pending on a divisible_tax interest will apply to assessed penalties even the service forbears collection pursuant to p-5-16 furthermore p-5-16 applies only to pending suits and not to administrative claims for refund for example assuming an appraiser is assessed three dollar_figure penalties under sec_6701 the appraiser could pay dollar_figure one dollar_figure penalty multiplied by percent and file a claim_for_refund for the entire amount assessed dollar_figure under the sec_6703 procedures under p-5-16 the service would be barred from collection providing its interests were not in jeopardy appeals review of sec_6701 penaltie sec_5 you asked whether a taxpayer could seek appeals review of a sec_6701 assessment there is no pre-assessment right to appeals review for the penalty imposed under sec_6701 the post-assessment appeals rights set forth in sec_601_106 do not apply to the sec_6701 penalty that regulation states in part this postassessment appeal procedure applies to all but the following penalties a penalties that are not subject_to a reasonable_cause or reasonable basis determination preno-158911-04 sec_601_106 sec_6701 is not subject_to a reasonable_cause determination thus post- assessment appeals procedures under sec_601_106 are not available for the sec_6701 penalty in accordance with sec_6703 however post-assessment post-payment appeals review procedures are provided in the irm for sec_6701 section dollar_figure of the irm addresses the appeals procedures for penalties such as the sec_6701 penalty that are subject_to the procedural rules of sec_6703 specifically section provides for post-assessment appeals rights for the sec_6701 penalty if the person against whom the penalty has been imposed pays at least percent of the assessed amount and files an administrative claim_for_refund whether circular_230 applies circular_230 sets forth the duties of practitioners before the service and the grounds and procedures for disbarment and suspension cfr circular_230 is applicable to all who practice before the service not just attorneys in the service amended circular_230 to conform to legislative changes requiring the disqualification of an appraiser who is assessed a penalty under sec_6701 of the internal_revenue_code for aiding_and_abetting the understatement of a tax_liability fed reg under circular_230 the secretary_of_the_treasury or his or her delegate after due notice and opportunity for hearing may disqualify any appraiser with respect to whom a penalty has been assessed under sec_6701 of the code cfr b if an appraiser is disqualified the appraiser is barred from presenting evidence or testimony in any administrative_proceeding before the department of treasury or the service unless and until authorized to do so by the director of practice id any appraisal made by a disqualified appraiser after the effective date of disqualification will not have any probative effect in any administrative_proceeding before the department of the treasury or the service id we suggest you contact the office of the director of practice to establish procedures for referral to that office of appraisers in appropriate cases conclusion to summarize our conclusions the service may asses a sec_6701 penalty on an appraiser the imposition of a sec_6701 penalty requires the appraiser’s knowledge that false statements would lead to an understatement_of_tax the office of director of practice is established in the office of the secretary_of_the_treasury and is appointed by the secretary_of_the_treasury or his or her designate cfr preno-158911-04 the internal_revenue_manual provides guidance regarding the identification and assertion of sec_6701 penalties generally the sec_6701 penalty will be assessed by revenue agents and office auditors at a service area office as a result of an examination of a tax_return or document or in connection with a tax_shelter_registration examination sec_7408 authorizes the service to bring a civil_action to enjoin a person from engaging in specified prohibited_conduct including conduct subject_to the penalty under sec_6701 to obtain an injunction under sec_7402 the government must show that a person engaged in conduct subject_to penalty under sec_6701 and that injunctive relief is appropriate to prevent the recurrence of such conduct an appraiser assessed a penalty under sec_6701 has several procedural avenues to challenge the penalty first under sec_6703 the appraiser may pay percent of the entire assessed amount of the sec_6701 penalty second the appraiser may use the general refund procedures of sec_7422 to challenge the imposition of the sec_6701 penalty as courts have held that the sec_6701 penalties are a divisible_tax the appraiser may pay the entire amount of one dollar_figure penalty assessed to file a claim_for_refund on all of the sec_6701 penalties imposed third and finally the taxpayer may treat the sec_6701 penalty as a divisible_tax for purposes of the sec_6703 procedures and therefore may pay percent of one dollar_figure penalty there is no pre-assessment right to appeals review for the penalty imposed under sec_6701 in accordance with sec_6703 post-assessment post-payment appeals review procedures are provided in the irm for sec_6701 circular_230 sets forth the duties of practitioners before the service and the grounds and procedures for disbarment and suspension under circular_230 the secretary_of_the_treasury may disqualify any appraiser with respect to whom a penalty has been assessed under sec_6701 of the code this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
